 MILWAUKEE SPRING DIVISIONMilwaukee Spring Division of Illinois Coil SpringCompany and International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America (UAW), and its Local547. Case 30-CA-706723 January 1984SUPPLEMENTAL DECISION ANDORDEROn 22 October 1982 the National Labor Rela-tions Board issued its Decision and Order' in thisproceeding, finding that Respondent had engagedin unfair labor practices in violation of Section8(a)(l), (3), and (5) and Section 8(d) of the NationalLabor Relations Act, as amended. The Board heldthat Respondent violated the Act by deciding with-out the Union's consent to transfer its assembly op-erations from its unionized Milwaukee Spring facil-ity to its unorganized McHenry Spring facilityduring the term of a collective-bargaining agree-ment because of the comparatively higher laborcosts under the agreement, and to lay off unit em-ployees as a consequence of that decision. Re-spondent filed a petition for review of the Board'sDecision and Order with the United States Courtof Appeals for the Seventh Circuit, and the Boardfiled a cross-application for enforcement of itsOrder. On 4 August 1983 the court granted theBoard's motion to remand this case to the Boardfor additional consideration.On 18 August 1983 the Board scheduled oral ar-gument for 20 September 1983 because this and an-other case2presented important issues in the ad-ministration of the National Labor Relations Act.On the scheduled date, Respondent, the GeneralCounsel, the Charging Party, the American Feder-ation of Labor and Congress of Industrial Organi-zations, and the Chamber of Commerce of theUnited States of America presented oral argumentbefore the Board.3The Board has reconsidered its Decision andOrder in light of the entire record and the oral ar-guments and has decided to reverse that decisionand dismiss the complaint.1. FACTUAL BACKGROUNDIllinois Coil Spring Company consists of threedivisions-Holly Spring, McHenry Spring, and Re-spondent (Milwaukee Spring). The parties stipulat-ed that, although collectively the four entities are a265 NLRB 206 (Milwaukee Spring I).Echlin. Inc.., Case 7-CA-21616.3 The American Federation of Labor and Congress of Industrial Orga-nizations and the Chamber of Commerce of the United States of Americaappeared as amici curiae.268 NLRB No. 87single employer, each location constitutes a sepa-rate bargaining unit.Respondent, at material times, employed about99 bargaining unit employees. These employeesworked in eight departments, including an assem-bly operations department and a molding oper-ations department.The Union has represented Respondent's bar-gaining unit employees for a number of years. Themost recent contract became effective on I April1980, and remained in effect until at least 31 March1983. The contract contains specific wage and ben-efits provisions. The contract also provides that theCompany "recognizes the Union as the sole and ex-clusive collective bargaining agent for all produc-tion and maintenance employees in the Company'splant at Milwaukee, Wisconsin."On 26 January 19824 Respondent asked theUnion to forgo a scheduled wage increase and togrant other contract concessions. In March, be-cause Respondent lost a major customer, it pro-posed to the Union relocating its assembly oper-ations to the nonunionized McHenry facility, locat-ed in McHenry, Illinois, to obtain relief from thecomparatively higher assembly labor costs at Mil-waukee Spring. Respondent also advised the Unionthat it needed wage and benefit concessions to keepits molding operations in Milwaukee viable. On 23March the Union rejected the proposed reductionin wages and benefits. On 29 March Respondentsubmitted to the Union a document entitled"Terms Upon Which Milwaukee Assembly Oper-ations Will Be Retained in Milwaukee." On 4 Aprilthe Union rejected the Company's proposal for al-ternatives to relocation and declined to bargain fur-ther over the Company's decision to transfer its as-sembly operations. The Company then announcedits decision to relocate the Milwaukee assembly op-erations to the McHenry facility.The parties stipulated that the relocation decisionwas economically motivated and was not the resultof union animus. The parties also stipulated thatRespondent has satisfied its obligation to bargainwith the Union over the decision to relocate the as-sembly operations and has been willing to engagein effects bargaining with the Union.54 All dates hereinafter refer to 1982, unless otherwise indicated.5 The parties' stipulation and the manner in which they briefed thiscase treat Respondent's relocation decision as a mandatory subject of bar-gaining. The dissent nevertheless insists on discussing at length what itterms the "threshold issue" of whether Respondent had a duty to bargainover its decision. Based on the facts before us, we find no reason to enterthis discussion. We do not find it necessary to decide whether the workrelocation here was a mandatory subject of bargaining under the Su-preme Court's decision in First National Corp. v. NLRB, 452 U.S. 666(1981).601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. MIDTERM MODIFICATION OF CONTRACTS UNDERSECTION 8(D)A.Sections 8(a)(5) and 8(d) establish an employer'sobligation to bargain in good faith with respect to"wages, hours, and other terms and conditions ofemployment." Generally, an employer may notunilaterally institute changes regarding these man-datory subjects before reaching a good-faith im-passe in bargaining.6Section 8(d) imposes an addi-tional requirement when a collective-bargainingagreement is in effect and an employer seeks to"modif[y] ...the terms and conditions containedin" the contract: the employer must obtain theunion's consent before implementing the change.7If the employment conditions the employer seeksto change are not "contained in" the contract,however, the employer's obligation remains thegeneral one of bargaining in good faith to impasseover the subject before instituting the proposedchange.Applying these principles to the instant case,before the Board may hold that Respondent violat-ed Section 8(d), the Board first must identify a spe-cific term "contained in" the contract that theCompany's decision to relocate modified. In Mil-waukee Spring I, the Board never specified the con-tract term that was modified by Respondent's deci-sion to relocate the assembly operations. TheBoard's failure to do so is not surprising, for wehave searched the contract in vain for a provisionrequiring bargaining unit work to remain in Mil-waukee.Milwaukee Spring I suggests, however, that theBoard may have concluded that Respondent's relo-cation decision, because it was motivated by adesire to obtain relief from the Milwaukee con-tract's labor costs, modified that contract's wageand benefits provisions.8We believe this reasoningis flawed. While it is true that the Company pro-posed modifying the wage and benefits provisionsof the contract, the Union rejected the proposals.Following its failure to obtain the Union's consent,Respondent, in accord with Section 8(d), aban-doned the proposals to modify the contract's wageand benefits provisions. Instead, Respondent decid-ed to transfer the assembly operations to a differentplant where different workers (who were not sub-ject to the contract) would perform the work. Inshort, Respondent did not disturb the wages andbenefits at its Milwaukee facility, and consequentlydid not violate Section 8(d) by modifying, withoutI See NLRB v. Katz, 369 U.S. 736 (1962).7 Oak Cliff-Golman Baking Co., 207 NLRB 1063 (1973), enfd. 505 F.2d1302 (5th Cir. 1974), cert. denied 423 U.S. 826 (1975).8 See 265 NLRB 206.the Union's consent, the wage and benefits provi-sions contained in the contract.9Nor do we find that Respondent's relocation de-cision modified the contract's recognition clause. Intwo previous cases, the Board construed recogni-tion clauses to encompass the duties performed bybargaining unit employees and held that employers'reassignment of work modified those clauses. Inboth instances, reviewing courts found no basis forreading jurisdictional rights into standard clausesthat merely recognized the contracts' coverage ofspecified employees. Boeing Co., 230 NLRB 696(1977), enf. denied 581 F.2d 793 (9th Cir. 1978);University of Chicago, 210 NLRB 190 (1974), enf.denied 514 F.2d 942 (7th Cir. 1975). We agree withthe courts' reasoning.Language recognizing the Union as the bargain-ing agent "for all production and maintenance em-ployees in the Company's plant at Milwaukee, Wis-consin," does not state that the functions that theunit performs must remain in Milwaukee. No doubtparties could draft such a clause; indeed, work-preservation clauses are commonplace. It is not forthe Board, however, to create an implied work-preservation clause in every American labor agree-ment based on wage and benefits or recognitionprovisions, and we expressly decline to do so.10In sum, we find in the instant case that neitherwage and benefits provisions nor the recognitionclause contained in the collective-bargaining agree-ment preserves bargaining unit work at the Mil-waukee facility for the duration of the contract,and that Respondent did not modify these contractterms when it decided to relocate its assembly op-erations. Further, we find that no other term con-tained in the contract restricts Respondent's deci-sion-making regarding relocation.I Oak Cliff-Golman illustrates a midterm modification of wage provi-sions. In that case, the contract contained wage rates that the respondentunilaterally reduced during the life of the contract. Respondent in the in-stant case, having unsuccessfully sought the Union's consent to modifythe contractual wages and benefits, left those provisions intact.Oak Cliff-Golman also discussed the appropriateness of deferral to con-tractual grievance and arbitration procedures. We need not make anyfinding in this case regarding deferral.io In Boeing, the court stated:Since the purpose of the Act is to encourage labor/managementpeace by resolving differences through collective-bargaining and tostabilize agreed upon conditions during the term of a [contract], Steel-workers v. Warrior and Gulf Co., 363 U.S. 574, 578 ...(1960), a re-jection of the Board's position here would seem to further the pur-pose of the Act. Rather than stretching the meaning of a Recogni-tion Clause "impliedly." "implicitly," or "in effect" to cover "func-tions" (as did the Board), a decision against the Board would encour-age the parties affirmatively to negotiate an explicit "JurisdictionalClause" to be included in the next [contract]. [581 F.2d at 798.]602 MILWAUKEE SPRING DIVISIONB."Our dissenting colleague and the decision in Mil-waukee Spring I fail to recognize that decision'ssubstantial departure from NLRB textbook lawthat an employer need not obtain a union's consenton a matter not contained in the body of a collec-tive-bargaining agreement even though the subjectis a mandatory subject of bargaining.'2See, e.g.,Ozark Trailers, 161 NLRB 561 (1966). Althoughthe Board found a violation in Ozark, it did sogrounded on the employer's failure to bargain overits decision to close a part of its operation duringthe collective-bargaining agreement, transfer equip-ment to another of its plants, and subcontract outwork which had been performed at the Ozarkplant. Even though the Board's ultimate conclusionin that case may not here survive the SupremeCourt's analysis in First National Corp., it is instruc-tive to note the Board's recognition that the em-ployer's obligation, absent a specific provision inthe contract restricting its rights, was to bargainwith the union over its decision:In the first place, however, as we have pointedout time and time again, an employer's obliga-tion to bargain does not include the obligationto agree, but solely to engage in a full andfrank discussion with the collective-bargainingrepresentative in which a bona fide effort willbe made to explore possible alternatives, ifany, that may achieve a mutually satisfactoryaccommodation of the interests of both theemployer and the employees. If such effortsfail, the employer is wholly free to make andeffectuate his decision. [161 NLRB at 568.Footnote omitted.]In Ozark the company closed its plant midterm ofthe collective-bargaining agreement, transferred theequipment, and contracted out the manufacture oftruck bodies formerly performed at the Ozark plantprimarily for labor cost reasons. There was no con-tention that the employer's action in closing theplant violated any contractual provision since thecontract itself did not prohibit the closing. It is notsurprising to find the absence of any reference toOzark in Milwaukee Spring I or in the dissent here.Under their erroneous analysis, the company inOzark, even if it had bargained with the union overI In agreeing with her colleagues that Milwaukee Spring I representeda substantial departure from well-established Board precedent, MemberDennis relies on part Ill of the decision, and finds it unnecessary to reachthe matters discussed in part II,B.12 For a comprehensive review of prior decisions in this area, includ-ing cogent criticism of inconsistency and ambiguities, see Philip A. Misci-marra. The NLRB and Managerial Discretion: Plant Closings, Relocations.Subcontracting, and Aurtomation. The Wharton School, University ofPennsylvania (1983) pp 204-215.the decision, still could not have closed its plantgiven their construction of Section 8(d) of the Actwithout the union's consent. Under their view, theBoard's entire discussion and rationale in Ozarkwould be irrelevant.In making its conclusion in Ozark the Board rec-ognized that it was common practice for unionsand employers to negotiate concerning work relo-cation, subcontracting, contracting out, etc., andthat such negotiations had resulted in contractuallanguage in some contracts which restricted theemployer's right to contract out unit work. Conse-quently, the General Counsel's assertion at oral ar-gument and the implication of our dissenting col-league that to reverse Milwaukee Spring I wouldchange the whole course of collective bargainingset forth throughout the years of the NationalLabor Relations Act is not accurate. Rather, it wasMilwaukee Spring I which was a radical departure,as a re-reading of Ozark demonstrates:Thus, a Bureau of Labor Statistics study of1,687 major collective-bargaining agreementsin effect at the beginning of 1959 shows thatthere were 378 with express limitations oncontracting out work that might otherwise beavailable to employees in the bargaining unit.Again, a study of bargaining in 74 plants relat-ing to contracting out ...showed that 32percent had collective-bargaining contractswith clauses governing contracting out. Re-flecting the growing number of cases in whichmutual discussions have even succeeded inaverting shutdowns is an article in the WallStreet Journal, June 10, 1964, describing anumber of situations in which unions acceptedcuts in wages and fringe benefits to save em-ployee jobs threatened by proposed plant relo-cation or closure. [161 NLRB at 570. Foot-notes omitted.]The rationale of our dissenting colleague adds tothe collective-bargaining agreement terms notagreed to by the parties and forecloses the exerciseof rational economic discussion and decison-makingwhich ultimately accrue to the benefit of all par-ties.C.Accordingly, we conclude that Respondent's de-cision to relocate did not modify the collective-bar-gaining agreement in violation of Section 8(d). Inview of the parties' stipulation that Respondent sat-isfied its obligation to bargain over the decision, we603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso conclude that Respondent did not violate Sec-tion 8(a)(5). 13II. THE LOS ANGELES MARINE CASEIn reaching a result contrary to that reachedhere, Milwaukee Spring I relied on Los AngelesMarine Hardware Co., 235 NLRB 720 (1978), enfd.602 F.2d 1302 (9th Cir. 1979). Los Angeles Marine,however, misapplied then current Board law. Inholding that, after bargaining to impasse, the re-spondent was not free to relocate work from onelocation to another location during the contractterm without union consent, Los Angeles relied onBoeing which in turn cited University of Chicago.In finding an unlawful midterm modification inUniversity of Chicago, the Board relied on the factthat the reassigned work continued to be per-formed at the same location by another group ofthe respondent's employees. The Board stated:It is well established that an employer may,after the necessary bargaining, terminate workdone by the union's members at a particularlocation and ...transfer it elsewhere ...even though such action is taken during thecontract term .... [210 NLRB at 190. Foot-notes omitted.]Thus, the Board's University of Chicago decision didnot support Los Angeles Marine, because it viewedrelocations differently from reassignments, and treat-ed only the latter as requiring the union's consentduring the term of a contract. Even if we weremerely to correct Los Angeles Marine's misapplica-tion of then current Board law, we would find it"well established," in the words of the Board'sUniversity of Chicago decision, that a midterm relo-cation such as the one at issue is not a midtermmodification within the meaning of Section 8(d).'3 The dissent's references to "contract avoidance" and "dolingl indi-rectly what cannot be done directly" are misleading and deflect the read-er's attention from the language of Sec. 8(d). Respondent's action isbranded unlawful, even though the dissent fails to identify any term orcondition contained in the contract that Respondent modified.As we stated in the body of this opinion, we believe that, under Sec.8(d), an employer must obtain a union's consent before implementing achange during the life of a contract only if the change is in a mandatoryterm or condition "contained in" the contract. Contrary to the dissent,because we can identify no term or condition contained in the contractthat Respondent modified, we characterize Respondent's conduct asdoing directly what lawfully can be done directly, i.e., deciding to relo-cate unit work after bargaining with the Union in good faith to impasse.The dissent claims that Respondent's work relocation decision wouldindirectly modify contractual wage rates. Thus, the dissent would implya work-preservation clause from the mere fact that an employer and aunion have agreed on a wage scale. This revolutionary concept, if adopt-ed, would affect virtually every American collective-bargaining agree-ment and would undoubtedly come as a surprise to parties that have la-bored at the bargaining table over work-preservation proposals. Anagreed-upon wage scale, standing by itself, means only that the employerwill pay the stated wages to the extent that the employer assigns work tothe covered employees.As we stated in part II,A, of this decision, how-ever, we agree with the appellate courts, and notthe Board, in the University of Chicago and Boeingcases. We are also not persuaded that work reas-signment decisions and relocation decisions shouldbe treated differently for purposes of determiningwhether there has been a midcontract modificationwithin the meaning of Section 8(d). Rather, we be-lieve that the same standard applies in both in-stances, and that the Seventh Circuit correctlystated the governing principles in University of Chi-cago, as follows:[U]nless transfers are specifically prohibited bythe bargaining agreement, an employer is freeto transfer work out of the bargaining unit if:(1) the employer complies with FibreboardPaper Products v. NLRB, 379 U.S. 203 ...(1964), by bargaining in good faith to impasse;and (2) the employer is not motivated by anti-union animus, Textile Workers v. DarlingtonMfg. Co., 380 U.S. 263 ...(1965). [514 F.2dat 949.]14Consistent with our decision today, we herebyoverrule University of Chicago, Boeing, and the por-tion of Los Angeles Marine that held that the re-spondent's transfer of work from one location toanother location violated Sections 8(a)(5) and 8(d).IV. THE 8(A)(3) ISSUEIn Milwaukee Spring I, the Board also found thatRespondent's laying off employees as a conse-quence of its relocation decision violated Section8(a)(3) notwithstanding that the parties stipulatedthat there was no union animus. Invoking the "in-herently destructive" doctrine of Great Dane Trail-ers,15 the Board apparently held that the 8(a)(3)violation flowed from the finding that the reloca-tion decision violated Section 8(a)(5). Acceptingthis logic for the purposes of our decision only, weconclude that, having found that Respondent com-plied with its statutory obligation before decidingto relocate and did not violate Section 8(a)(5),there is no factual or legal basis for finding that theconsequent layoff of employees violated Section8(a)(3).i" The Seventh Circuit decided University of Chicago before the Su-preme Court decided First National Corp. We do not here consider theeffect of First National on Fibreboard. See fn. 5, above.Member Hunter agrees to overrule the Board's 8(d) and 8(aXS) hold-ings of Los Angeles Marine, Boeing, and University of Chicago, but does sofor the reasons stated in part 1, and finds it unneccessary to reach thematters discussed in part Ill.'1 NLRBSv. Great Done Trailers, 388 US. 26 (1967).604 MILWAUKEE SPRING DIVISIONV. REALISTIC AND MEANINGFUL COLLECTIVEBARGAININGLos Angeles Marine and Milwaukee Spring I dis-courage truthful midterm bargaining over decisionsto transfer unit work. Under those decisions, anemployer contemplating a plant relocation for sev-eral reasons, one of which is labor costs, would belikely to admit only the reasons unrelated to laborcosts in order to avoid granting the union vetopower over the decision. The union, unaware thatlabor costs were a factor in the employer's deci-sion, would be unlikely to volunteer wage or otherappropriate concessions. Even if the union offeredto consider wage concessions, the employer mighthesitate to discuss such suggestions for fear thatbargaining with the union over the union's propos-als would be used as evidence that labor costs hadmotivated the relocation decision.We believe our holding today avoids this dilem-ma and will encourage the realistic and meaningfulcollective bargaining that the Act contemplates.Under our decision, an employer does not riskgiving a union veto power over its decision regard-ing relocation and should therefore be willing todisclose all factors affecting its decision. Conse-quently, the union will be in a better position toevaluate whether to make concessions. Becauseboth parties will no longer have an incentive to re-frain from frank bargaining, the likelihood thatthey will be able to resolve their differences isgreatly enhanced. ' 6VI. CONCLUSIONAccordingly, for all the foregoing reasons, wereverse our original Decision and Order and dis-miss the complaint.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I would find, inagreement with the result in the Board's initial de-cision, that under Section 8(d) of the Act Respond-ent is prohibited from transferring its assembly op-erations from its Milwaukee facility to its McHenryfacility during the term of its collective-bargainingagreement in order to obtain relief from the labort' The dissent misreads our decision. In part II1 we hold that the rele-vant portion of Sec. 8(d) mandates that we identify a term or conditioncontained in a contract before finding that an employer modified a con-tract without union consent. In this part, we point out that our interpreta-tion of Sec. 8(d) is consistent with the Act's policy, set forth in Sec. I, of"encouraging the practice and procedure of collective bargaining." Wefail to discern how our decision undermines the statutory scheme oravoids the application of Sec. 8(d).costs imposed by that agreement, unless it obtainsthe Union's assent.There are two issues which must be decided ineach plant relocation case. The first issue is wheth-er an employer has a duty to bargain with a unionover its relocation decision, or, in other words,whether the relocation decision is a mandatory sub-ject of bargaining. As explained below, I wouldfind such decision to be mandatory where the deci-sion is amenable to resolution through collectivebargaining. Here, I would find Respondent's deci-sion to relocate its assembly work from Milwaukeeto McHenry amenable to resolution through bar-gaining and thus a mandatory subject of bargain-ing. The second issue is whether under Section8(d) an employer may implement its relocation de-cision after an impasse in bargaining during theterm of the collective-bargaining agreement. As ex-plained below, I would find that Section 8(d) pro-hibits such a relocation of bargaining unit work inthe absence of an agreement with the union, butonly where the employer's relocation decision ismotivated solely or predominantly by a desire toavoid terms of the collective-bargaining agreement.My colleagues and I apparently agree that if a col-lective-bargaining agreement contains an applicablework-preservation clause, Section 8(d) requires theemployer to obtain the union's consent prior to anytransfer of work regardless of the reasons underly-ing the transfer. The difference, then, between mycolleagues and myself is that I find Section 8(d) ap-plicable to other contractual terms. Here, as Re-spondent's decision was motivated solely by itsdesire to avoid the wage provisions of the contract,I would find that Respondent is prohibited fromimplementing its decision without the Union's con-sent during the term of the collective-bargainingagreement.The threshold issue which must be decided iswhether Respondent's relocation decision was amandatory subject of bargaining. There can be nological or practical discussion of the obligations im-posed by Section 8(d) without deciding this issue.Section 8(d) of the Act2prohibits midterm uni-lateral modifications and terminations of collective-bargaining agreements, but only with regard tomandatory subjects of bargaining. Chemical Work-ers v. Pittsburgh Glass, 404 U.S. 157, 185 (1971).Thus, if Respondent's decision to relocate its as-' Sec. 8(d) of the Act provides, in pertinent part, that "to bargain col-lectively is the performance of the mutual obligation of the employer andthe representative of the employees to meet at reasonable times andconfer in good faith with respect to wages, hours, and other terms andconditions of employment ...Provided. That where there is in effect acollective-bargaining contract covering employees in an industry affect-ing commerce, the duty to bargain collectively shall also mean that noparty to such contract shall terminate or modify such contract ....605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsembly operations were not a mandatory subject ofbargaining, there would be no further obligationson Respondent under Section 8(d) and Respondentwould be free to implement its decision even in theface of a collective-bargaining clause or agreementspecifically prohibiting such a move, subject onlyto bargaining with the Union over the effects of itsdecision. In these circumstances any finding re-garding whether Respondent's decision constituteda prohibited unilateral contract modification ismeaningless without a finding regarding whetherRespondent's decision was a mandatory subject ofbargaining.2For the reasons below, I find that Re-spondent's decision to relocate assembly work fromMilwaukee to McHenry was a mandatory subjectof bargaining.A.The legal framework for determining bargainingobligations with regard to any employer decisionto alter the method of its operation is necessarilygrounded on the two Supreme Court decisions: Fi-breboard Corp. v. NLRB3and First National Corp.v. NLRB.4In light of the controversy over whatthe Supreme Court said or did not say in those de-cisions, it is important first to examine those opin-ions.Fibreboard presented the issue of whether an em-ployer's decision to subcontract unit work was amandatory subject of bargaining. The employer inFibreboard decided, for economic reasons, that,after its contract with the union expired, it wouldcontract out its maintenance work to an independ-ent contractor and discharge its maintenance em-ployees. The Supreme Court, adopting the ration-ale of the Board, held that a management decisionto subcontract work out of an existing bargainingunit was a mandatory subject of bargaining, cov-ered by the phrase "terms and conditions of em-ployment" in Section 8(d) of the Act. The Courtemphasized:The subject matter of the present dispute iswell within the literal meaning of the phrase"terms and conditions of employment." SeeOrder of Railroad Telegraphers v. Chicago &N. W.R. Co., 362 U.S. 330. A stipulation withrespect to the contracting out of work per-formed by members of the bargaining unitmight appropriately be called a "condition ofMy colleagues base their avoidance of this latter issue on the factthat the parties, by their stipulation and the manner in which they briefedthis case, treat Respondent's relocation decision as a mandatory subject ofbargaining. The Board, however, is not, and indeed should not, be boundby stipulations regarding legal conclusions nor by a party's failure to ad-dress a necessary issue.3 379 U.S. 203 (1964).4 452 U.S. 666 (1981).employment." The words even more plainlycover termination of employment which, asthe facts of this case indicate, necessarily re-sults from the contracting out of work per-formed by members of the established bargain-ing unit. [379 U.S. at 210.]The Court added that to hold that "contracting outis a mandatory subject of collective bargainingwould promote the fundamental purpose of the Actby bringing a problem of vital concern to labor andmanagement within the framework established byCongress as most conducive to industrial peace."379 U.S. at 211.The Court noted two factors which illustratedthe propriety of requiring bargaining over the sub-contracting decision. First, the employer's decisionto subcontract its maintenance work did not alterthe employer's basic operation as maintenancework still had to be performed in the plant.Second, the employer's decision did not involveany capital investment but merely contemplated re-placing existing employees with those of an inde-pendent contractor "to do the same work undersimilar conditions of employment." Thus, theCourt concluded, "to require the employer to bar-gain about the matter would not significantlyabridge his freedom to manage the business." Final-ly, the Court emphasized that the reasons for theemployer's decision to subcontract, namely, "thateconomies could be derived by reducing the workforce, decreasing fringe benefits, and eliminatingovertime payments ... have long been regarded asmatters peculiarly suitable for resolution within thecollective bargaining framework ...." TheCourt, however, did explicitly refrain from passingon any other type of "contracting out" or "subcon-tracting" which might arise.First National presented the issue of whether anemployer's decision to close a portion of its oper-ation was a mandatory subject of bargaining. Theemployer in First National, without notice to orbargaining with the union, which had recentlybecome its employees' collective-bargaining repre-sentative, terminated its agreement to provide cus-todial service to one of its customers, Greenpark,which refused to agree to increase its fee paid toFirst National Maintenance, and laid off the em-ployees who had been servicing Greenpark. TheCourt, reversing the Board, held that the employerhad no duty to bargain over its decision, character-izing the decision as one "involving a change in thescope and direction of the enterprise, [which] isakin to the decision whether to be in business at all...." The Court held:606 MILWAUKEE SPRING DIVISIONThe concept of mandatory bargaining is pre-mised on the belief that collective discussionsbacked by the parties' economic weapons willresult in decisions that are better for both man-agement and labor and for society as a whole.This will be true, however, only if the subjectproposed for discussion is amenable to resolu-tion through the bargaining process. Manage-ment must be free from the constraints of thebargaining process to the extent essential forthe running of a profitable business. It alsomust have some degree of certainty before-hand as to when it may proceed to reach deci-sions without fear of later evaluations labelingits conduct an unfair labor practice. Congressdid not explicitly state what issues of mutualconcern to union and management it intendedto exclude from mandatory bargaining. None-theless, in view of an employer's need for un-encumbered decisionmaking, bargaining overmanagement decisions that have a substantialimpact on the continued availability of em-ployment should be required only if the bene-fit, for labor-management relations and the col-lective-bargaining process, outweighs theburden placed on the conduct of the business.[452 U.S. at 678-679. Citations and footnotesomitted.]The Court reaffirmed its decision in Fibreboardand noted that, in that decision, it had engaged inthis type of "benefit" and "burden" analysis. TheCourt concluded, however, that, unlike the subcon-tracting decision in Fibreboard, "the harm likely tobe done to an employer's need to operate freely indeciding whether to shut down part of its businesspurely for economic reasons outweighs the incre-mental benefit that might be gained through theunion's participation in making the decision, andwe hold that the decision itself is not part of §8(d)'s 'terms and conditions' ..." (452 U.S. at686. Footnotes omitted.)The Court, however, in both a footnote and inthe text of its decision then explicitly limited itsholding. In footnote 22 the Court stated:In this opinion we of course intimate noview as to other types of management deci-sions, such as plant relocations, sales, otherkinds of subcontracting, automation, etc.,which are to be considered on their particularfacts. See, e.g., International Ladies' GarmentWorkers Union v. NLRB, 150 U.S. App. D.C.71, 463 F.2d 907 (1972) (plant relocation pre-dominantly due to labor costs); Weltronic Co.v. NLRB, 419 F.2d 1120 (CA 6 1969) (decisionto move plant three miles), cert. denied, 398U.S. 938 (1970); Dan Dee West Virginia Corp.,180 NLRB 534 (1970) (decision to changemethod of distribution, under which employee-drivers became independent contractors);Young Motor Truck Service, Inc., 156 NLRB661 (1966) (decision to sell major portion ofbusiness). See also Schwarz, Plant Relocationor Partial Termination-The Duty to Deci-sion-Bargain, 39 Ford. L. Rev. 81, 100-102(1970). [452 U.S. at 686.]In the text of the decision the Court stated:In order to illustrate the limits of our hold-ing, we turn again to the specific facts of thiscase. First, we note that when petitioner de-cided to terminate its Greenpark contract, ithad no intention to replace the discharged em-ployees or to move that operation elsewhere.Petitioner's sole purpose was to reduce its eco-nomic loss, and the union made no claim ofantiunion animus. In addition, petitioner's dis-pute with Greenpark was solely over the sizeof the management fee Greenpark was willingto pay. The union had no control or authorityover that fee. The most that the union couldhave offered would have been advice and con-cessions that Greenpark, the third party uponwhom rested the success or failure of the con-tract, had no duty even to consider. Thesefacts in particular distinguish this case fromthe subcontracting issue presented in Fibre-board. Further, the union was not selected asthe bargaining representative or certified untilwell after petitioner's economic difficulties atGreenpark had begun. We thus are not facedwith an employer's abrogation of ongoing ne-gotiations or an existing bargaining agreement.Finally, while petitioner's business enterprisedid not involve the investment of largeamounts of capital in single locations, we donot believe that the absence of "significant in-vestment or withdrawal of capital," GeneralMotors Corp., GMC Truck & Coach Div., 191NLRB at 952, is crucial. The decision to haltwork at this specific location represented a sig-nificarit change in petitioner's operations, achange not unlike opening a new line of busi-ness or going out of business entirely. [452U.S. at 687-688.]Although the Supreme Court in Fibreboard andFirst National did not deal directly with the issuepresented here, that of whether an employer's deci-sion to relocate work from one of its plants to an-other is a mandatory subject of bargaining, thosedecisions strongly suggest that, under the facts ofthis case, Respondent's decision to relocate its as-607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsembly work from Milwaukee to McHenry was amandatory subject of bargaining.The common thread of both the Fibreboard andFirst National decisions is that bargaining is re-quired where the subject matter is amenable to res-olution through the bargaining process. Where, asin First National, the employer's decision to alterits operation is motivated by "a concern ...wholly apart from the employment relationship,"then bargaining is not required as the union has nocontrol over or authority to affect the employer'sconcern. In short, as the Court pointed out in FirstNational, all that a union can do in such cases is tooffer advice. Under these circumstances, bargainingwould be futile. But where, as in Fibreboard, thereasons for an employer's decision are "peculiarlysuitable for resolution within the collective bargain-ing framework," bargaining is required. Thus, theBoard in each case must analyze the employer's de-cision and the reasons underlying it to determinewhether the decision is amenable to the resolutionthrough collective bargaining or, in the words ofthe First National decision, whether "the benefit,for labor-management relations and the collective-bargaining process, outweighs the burden placedon the conduct of the business."B.I find the particular fact situation presented bythe instant relocation of work more analogous tothe subcontracting decision in Fibreboard than thepartial closing decision in First National. That find-ing begins with an analysis of Respondent's deci-sion in terms of the similarities between this caseand Fibreboard and the dissimilarities between thiscase and First National.The factors which led the Court in Fibreboard toconclude that a subcontracting decision was ame-nable to resolution through collective bargainingalso are present here. First, as in Fibreboard, Re-spondent's decision to relocate the assembly workwould not alter Respondent's basic operation. Re-spondent would still perform the same amount ofassembly work in the same manner. The onlychange in Respondent's operation would be the lo-cation of the work being performed and the em-ployees performing it. Rather than continuing toperform the work in Milwaukee by employees rep-resented by the Union, Respondent would have thework performed in McHenry by nonunion employ-ees. Indeed, Respondent's decision contemplatedeven less of an alteration of its operation than waspresent in Fibreboard since Respondent, after therelocation, would still retain complete control overthe employees performing the assembly work ascontrasted with a subcontracting situation wherethe employees doing the work would be controlledby an altogether different employer. Second, rela-tively little capital investment was contemplated byRespondent in relocating the work. The only ap-parent expenditure of funds resulting from Re-spondent's relocation decision involved the reloca-tion of some equipment from Milwaukee toMcHenry, but the record contains no estimate ofthe cost involved.Moreover, Respondent's decision to relocate theassembly work would not result in the shuttingdown of the Milwaukee plant or the sale of Re-spondent's assets at the Milwaukee plant. The as-sembly work represented only approximately one-third of the bargaining unit work performed at theMilwaukee plant, and Respondent intended to per-form the remainder of the work at Milwaukee.Under these circumstances, I do not find that Re-spondent's decision to relocate the valve work in-volved "a significant investment or withdrawal ofcapital [which] will affect the scope and ultimatedirection of an enterprise." General Motors Corp.,191 NLRB 951, 952 (1971).As in Fibreboard, Respondent's reasons for relo-cating the valve work are "peculiarly suitable forresolution within the collective-bargaining frame-work." The parties stipulated that Respondent's de-cision to relocate assembly work was motivatedsolely because of the comparatively higher laborcosts at Milwaukee than McHenry. The SupremeCourt in both Fibreboard and First National empha-sized that a desire to reduce labor costs was amena-ble to resolution through bargaining. For in such acase, it is clear that the employer and the unionmay be able to reach a mutually acceptable solu-tion through collective bargaining, and bargainingshould therefore not be predetermined to be futile.Indeed, had the Union agreed to Respondent's pro-posal for reductions in wages and benefits, Re-spondent admittedly would not have relocated theassembly work to McHenry. Accordingly, I findthat Respondent's reason for seeking to relocate itsassembly operations was appropriate for resolutionthrough collective bargaining.Conversely, the factors which led the SupremeCourt to conclude in First National that the em-ployer's decision to close a part of its operationwas not a manadatory subject of bargaining are notpresent in this case. As noted above, Respondentintended to continue assembling automobile parts atMcHenry in the same quantity and in the samefashion as in Milwaukee but with different employ-ees.5Respondent's decision to relocate the assem-5 The parties stipulated that Respondent lost a contract with FisherBody resulting in a $200,000-per-month decline in revenues. It is unclearContinued608 MILWAUKEE SPRING DIVISIONbly operation can in no way be deemed "akin tothe decision whether to be in business at all," or torepresent "a change not unlike opening a new lineof business or going out of business entirely." Thus,the Supreme Court's emphasis in First National thatthe employer had no intention to replace the dis-charged employees or to move elsewhere the por-tion of its business that it closed is clearly not ap-plicable in the instant case. Nor, is it true here, asin First National, that the Union had no controlover the reasons behind Respondent's decision andcould only have offered advice. As shown above,the reason behind Respondent's decision was toreduce labor costs which the Union could havemet by contract concessions. Moreover, here,unlike First National, the Union was selected as theemployees' bargaining representative long beforeRespondent's economic reasons surfaced for relo-cating the work. In fact, the Court emphasized inFirst National that it was not faced with an em-ployer's abrogation of an existing bargaining agree-ment. There is such an abrogation here.Finally, the First National decision also lends af-firmative support to the proposition that Respond-ent's decision to relocate the assembly operationwas a mandatory subject of bargaining. Althoughthe Court stated in footnote 22 that it was not inti-mating a view as to other types of management de-cisions, it cited Ladies Garment Workers v. NLRB(McLoughlin Mfg. Corp.), 463 F.2d 907 (D.C. Cir.1972), in which the District of Columbia Court ofAppeals enforced the Board's finding that the em-ployer's decision to relocate its plant from Indianato Alabama to reduce labor costs was a mandatorysubject of bargaining. The Court also cited Wel-tronic Co. v. NLRB, 419 F.2d 1120 (6th Cir. 1969),in which the Sixth Circuit enforced the Board'sfinding that the employer had an obligation to bar-gain with the union over the decision to relocateits plant to a new plant 3 miles away to reducelabor costs, to obtain more space, and to have allits work performed in one building. Certainly, theCourt's citation of these two cases, which were theonly cases cited involving plant relocations, indi-cates, at the very least, that the Court expressed nodisapproval of those court decisions.6from the record whether this loss resulted in a decreased amount of as-sembly work, molding work, or other work. However, even if it resultedin less assembly work, the crucial point is that, if Respondent had imple-mented its relocation decision, it would have performed at McHenrywhatever assembly work it had, which work had previously been per-formed at Milwaukee.6 This point is further bolstered by the additional citation in the foot-note to the last two pages of a law review article written by Thomas J.Schwarz, who advocated on those pages that "[d]ecision-bargainingshould be required in all cases where the employer plans to substitutenon-unit workers for unit workers,." including cases involving plant relo-cations. 39 Fordham L. Rev 8 10. 100-102.The application of Fibreboard principles to plantrelocation situations in these cases underscores thelogical connection between most instances of eithersubcontracting or relocation, as compared to a par-tial closing which is "akin to the decision whetherto be in business at all." Subcontracting or reloca-tion decisions typically are indistinct from the em-ployees' standpoint: they have lost their jobs andothers are now performing the work for the sameemployer either directly or indirectly. From theemployer's viewpoint, there is also a strongcommon element: in either situation the employerhas determined to continue the bargaining unitwork by other employees, motivated in either caseby a desire to increase its efficiency of operations.7My colleagues admit that the parties could havebargained for a work-preservation clause. Indeed,such clauses are mandatory subjects of bargaining.See National Woodwork Manufacturers Assn., 386U.S. 612 (1967). The fact that the parties did notbargain over such a clause does not transform whatwould have been a mandatory subject of bargain-ing into a nonmandatory subject of bargaining.Where, as here, the factors predominantly in-volved are amenable to collective bargaining, re-quiring Respondent to bargain over its decision torelocate its valve operation provides benefits forlabor-management relations and the collective-bar-gaining process which outweigh the burden placedon the conduct of its business. Accordingly, I findthe decision to be a mandatory subject of bargain-ing."C.I turn now to the issue of whether Respondent isfree unilaterally to implement its relocation deci-sion during the term of the collective-bargainingagreement without the Union's consent after bar-gaining to impasse with the Union. Strong policyarguments lie on both sides of this issue. However,for the reasons discussed below, I am persuadedthat Congress intended the Act to prohibit suchmidterm relocations where the employer's reloca-tion decision was motivated solely or predominant-ly by a desire to avoid terms of a collective-bar-gaining agreement.As noted above, Section 8(d) of the Act prohib-its midterm changes in any provision of a collec-tive-bargaining agreement relating to mandatorysubjects of bargaining without first obtaining theunion's consent. It is well settled, and my col-leagues agree, that an employer acts in derogationSee Schwarz, 39 Fordham L. Rev. 8-10, 101-102.For the reasons stated in the Board's initial decision, I further findthat the Union did not waive its statutory rights to bargain over Re-spondenl's relocation decision609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its bargaining obligations under Section 8(d),and thereby violates Section 8(a)(5), when it makesany midterm change in the contractual wage rateeven though the employer's action is compelled byeconomic necessity9or the employer has offered tobargain with the union over the change and theunion has refused.10 Obviously then, my colleaguesand I would agree that had Respondent in this casedecided to reduce the wages paid to the assemblyemployees while continuing to perform the assem-bly work at Milwaukee, Respondent's decisionwould violate Section 8(a)(5). Respondent's deci-sion to relocate the assembly work to McHenrywould achieve the same result, albeit indirectly: itsemployees would continue to perform assemblywork but at reduced wage rates. The issue then iswhether the fact that Respondent decided to relo-cate the work takes Respondent's decision outsidethe proscriptions of Section 8(d), or in the wordsof the administrative law judge in Los AngelesMarine Hardware Co.," whether the Act allowsRespondent "to achieve by indirection that which[it could not] achieve by direct means under Sec-tion 8(d) of the Act."Only in recent years has the issue of the effect ofSection 8(d) on employer work transfer and reloca-tion decisions'2come before the Board. Prior tothe initial decision in this case, the Board has ad-dressed this issue in only four decisions.In University of Chicago,'3decided the year afterOak Cliff-Golman, the Board faced for the firsttime the issue of whether an employer's transfer ofwork was prohibited under Section 8(d). There, theuniversity had two separate bargaining units of cus-todians, one represented by Service Employees'Union Local 321 and the other represented byAFSCME Local 1657. In the midterm of the con-tract with Local 321, the university unilaterallytransferred the work of that unit to the other unitrepresented by Local 1657, where the employeesreceived a lower wage rate, and abrogated the con-tract with Local 321. The administrative law judgefound the university's action proscribed under Sec-tion 8(d) as its effect was to modify the wage pro-visions of the contract with Local 321. The Boardaffirmed the judge's decision but stressed that theuniversity's action was a direct repudiation of therecognition clause in the Local 321 contract. TheSeventh Circuit denied enforcement of the Board'sdecision, finding that the sole purpose behind theI Oak Cliff-Golman Baking Co., 207 NLRB 1063 (1973), enfd. 505 F.2d1302 (5th Cir. 1974), cert. denied 423 U.S. 826 (1975).10 C & S Industries, 158 NLRB 454 (1966).'" 235 NLRB 720, 735 (1978), enfd. 602 F.2d 1302 (9th Cir. 1979).'1 I agree with my colleagues that, for the purpose of deciding theeffect of Sec. 8(d), there can be no logical distinction drawn betweenwork transfer, reassignment, and relocation decisions.Ia 210 NLRB 190 (1974), enf denied 514 F.2d 942 (7th Cir. 1975).university's transfer of the work was to obtainhigher quality performance of the work, not toreduce the wage rate paid to the employees per-forming the work, and that the university was freeto transfer the work after bargaining to impasse.In Boeing Co. 4 the Board again found that theemployer violated the recognition clause in the col-lective-bargaining agreement by transferring workfrom the bargaining unit to another unit withoutthe union's consent. The Ninth Circuit, agreeingwith the Seventh Circuit's University of Chicago de-cision, denied enforcement, stressing that the em-ployer's action was admittedly motivated by thedesire to increase efficiency in production. Thus, inneither case was contract avoidance the sole orcontrolling motive for transferring the unit work.The next decision involving Section 8(d) andwork relocation is Los Angeles Marine HardwareCo., 5a case factually similar to the instant case. Inthat case the employer, during the term of the con-tract, relocated a portion of its business from aunionized facility to nonunionized facilities withoutthe union's consent. The employer, confrontedwith serious adverse economic prospects, based itsrelocation decision on the fact that its labor costsunder the contract were significantly higher thanthose of its competitors. The administrative lawjudge, with the Board's adoption, found the em-ployer's action proscribed under Section 8(d). Asexplained by the judge:Under Section 8(d) of the Act, no party to acollective-bargaining agreement can be com-pelled to discuss or agree to a midterm modifi-cation of a collective-bargaining agreement,and, accordingly, a proposed modification canbe implemented only if the other party's con-sent is first obtained. .... This mandate is notexcused either by subjective good faith or bythe economic necessity of maintaining viabilityof an employer's operation and preserving thejobs of the employees in the bargainingunit.... Consequently, notwithstanding thepersuasivess and validity of an employer's eco-nomic straits, an employer is not free, withoutunion consent, to make midterm modificationsin wage rates .... In doing so [the respond-ent] did, of course, relocate the recreationalsales facility. However, that fact alone doesnot serve to change the result. For, to permitrelocation alone to vary this result wouldmean that employers would be permitted toachieve by indirection that which [they] weredenied the opportunity to achieve by direct"4 230 NLRB 696 (1977), enf. denied 581 F.2d 793 (9th Cir. 1978).'a 235 NLRB 720, enfd. 602 F.2d 1302.610 MILWAUKEE SPRING DIVISIONmeans under Section 8(d) of the Act. [235NLRB at 735. Case citations omitted.]The Ninth Circuit enforced the Board's decision,agreeing with the Board that the employer's actionconstituted a midterm repudiation of the contractin violation of the Act. The court reiterated thejudge's rationale that to permit such a relocation"would allow an employer to do indirectly whatcannot be done directly under the Act."'6Adhering to the Los Angeles Marine decision, theBoard in Brown Co.17found that the employerviolated Section 8(a)(5) by unilaterally, without theunion's consent, transferring bargaining unit workto one of its subsidiaries midterm in the contractfor the sole purpose of escaping its contractualwage obligations.I find that Respondent's midterm relocation deci-sion was proscribed under Section 8(d) of the Act.Such decision, admittedly motivated solely toavoid the contractual wage rates, was simply an at-tempt to modify the wage rate provisions in thecontract, albeit indirectly. Respondent voluntarilyobligated itself to pay a certain amount of wages toemployees performing assembly work during theterm of the contract, and it cannot avoid this obli-gation merely by unilaterally relocating the workto another of its facilities, just as it could not byunilaterally reducing the wage rate. It is disingen-uous to argue, as do my colleagues, that Respond-ent's relocation decision did not disturb the con-tractual wages and benefits at the Milwaukee facili-ty. If Respondent had implemented its decision,there would be no assembly employees at the Mil-waukee facility to receive the contractual wagesand benefits. Rather, all assembly work would beperformed at McHenry where Respondent wouldpay its employees less for the same work. Underthese circumstances, my colleagues' conclusion thatRespondent left the wage and benefit provisions"intact" at Milwaukee is illogical and without legalsignificance.Similarly, their claim that my affirmation of the8(d) mandate implies a work-preservation clause invirtually every labor contract is equally unfounded.Although a valid work-preservation clause couldserve to bar a relocation of bargaining unit workmotivated for reasons other than avoidance of con-tractual terms, that circumstance is unrelated to theinstant case. Here, Respondent does seek to modifythe contractual wage provision, a result that is pro-hibited by Section 8(d) itself and is not dependenton any work-preservation clause. It is hardly "rev-olutionary," as my colleagues assert, simply to' 6{02 F 2d at 13107'' 243 Nl.RH 769 (1979), remanded mem. 663 F.2d 1078 (9th Cir.1981)apply the contractual terms to which the partiesvoluntarily agreed.At the same time, my views of the narrow reachof Section 8(d) brings me into partial agreementwith my colleagues in this case. In agreement withthem, I would not endorse the approach utilized bythe Board in its University of Chicago and Boeingdecisions that employer midterm transfers of workabrogate the contractual recognition clause. Suchclauses are "merely the parties' descriptive recita-tion of the physical location of the facilities at thetime of the negotiations,""' and do not create animplied prohibition against the transfer or reloca-tion of work away from the bargaining unit regard-less of the employer's motivation.Neither do I endorse the Board's decisions inUniversity of Chicago and Boeing to the extent thatthe Board found that an employer's midterm relo-cation decision motivated by reasons unrelated to adesire to avoid the contractual wage rates is pro-scribed by Section 8(d). As the motivation for theemployers' action in those cases was a desire to in-crease productivity, I concur in the court opinionsin those cases that the employers' actions did notviolate Section 8(d).19In my view the determinative factor in decidingwhether an employer's midterm relocation decisionis proscribed under Section 8(d) is the employer'smotive.20Where, as here, the decision is controlledby a desire to avoid a contractual term with regardto a mandatory subject of bargaining, such aswages, then the decision is violative under Sections8(d) and 8(a)(5), and the employer may not imple-ment the decision during the term of the contractwithout the union's consent. But where the deci-l' Los Angeles Marine Hardware Co., 602 F 2d at 1306.19 My colleagues' criticism that I have ignored the Board's decision inOzark Trailers, 161 NLRB 561 (1966), reveals a misunderstanding of myposition. In my view, even if the employer's proposed decision is amena-ble to resolution through collective bargaining and thus constitutes a sub-ject of mandatory bargaining, an 8(d) violation is not established merelybecause the reasons underlying the employer's decision are economic;rather, the reasons must amount to the avoidance of a contractual term.Since Ozark was not litigated under an 8(d) theory, it is irrelevant to adiscussion of the application of Sec. 8(d). In any event, it is difficult, ifnot impossible, to attempt to ascertain some 20 years later whether theemployer's decision to close the Ozark plant and subcontract the workwas motivated by a desire to avoid any contractual term. The employer'sasserted reasons for its action were that "excessive man hours were re-quired for the production of custom refrigerated truck bodies; the truckbodies produced and sold would not perform properly because of defec-tive workmanship, necessitating a return of the bodies to the plant at dis-astrous expense to Respondents; and the plant facilities were not efficient-ly laid out" 161 NLRB at 567-568 Assuming none of these reasons re-lated to a specific contractual term which the employer sought to avoid,the employer would be free to implement its decision after satisfying itsbargaining obligations.20 See O'Keefe and Tuohey, Economically Motivared Relocations ofWork and an Employer's Duties under Section 8(d) of the National LaborRelations Act: A Three-Step Analysis, Fordham Urban Law Journal 795,842-843 (1982-83). As shown above, motive is also crucial in determiningwhether an employer's decision is a mandatory subject of bargaining.611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion is motivated by reasons unrelated to contractavoidance, then the employer may unilaterally im-plement its decision after bargaining to impassewith the union.2'My colleagues claim that this approach encour-ages employers to deny that a relocation decision ismotivated by a desire to reduce labor costs. I dis-agree. An employer considering relocation toreduce labor costs has substantial incentive to tellthe union why it needs relief and how much reliefit needs: relocation will usually involve the transferof equipment and management personnel, as well asthe training of new employees to perform the relo-cated work. An employer who can avoid thesekinds of disruption to production by bargainingwith the union for contract concessions will likelydo so. See First National Corp. v. NLRB, 452 U.S.at 682. Indeed, Respondent's actions illustrate thispoint. Respondent, whose relocation decision wasadmittedly motivated by its desire to reduce laborcosts, informed the Union of its plan and its rea-sons, and engaged in concessions bargaining,which, if successful, would have resulted in the as-sembly operations remaining in Milwaukee.Moreover, even assuming that my colleagues'prediction would prove to be accurate on some oc-casions under the limited application of Section8(d) I find in this case, the Board cannot use thisreasoning to avoid the application of that section.21 Where the employer's decision involves reasons both related to con-tract avoidance and unrelated to contract avoidance, I would find the de-cision proscribed by Sec. 8(d) only where the reasons related to contractavoidance are predominant.Before the enactment of Section 8(d) in 1947, anemployer was under a duty, upon request, to bar-gain with a union over terms and conditions of em-ployment regardless of whether or not an existingcollective-bargaining agreement bound the partiesas to the terms and conditions to be discussed. SeeNLRB v. Sands Mfg. Co., 306 U.S. 332, 342 (1938).However, Congress, desiring to end this continuousbargaining, enacted the 8(d) proscription againstmidterm contract modifications to achieve "peace-ful industrial relations" through stable collective-bargaining agreements which guard "the right ofeither party to a contract to hold firm to the ...terms or conditions of employment specifically pro-vided for in writing." Equitable Life Insurance Co.,133 NLRB 1675, 1689 (1961). See 2 LegislativeHistory (LMRA 1947), at 1625; Chemical Workersv. Pittsburgh Glass, 404 U.S. at 186. Under thesecircumstances, the Board may not undermine thestatutory scheme merely because some violators ofthe Act may not be brought to justice.Accordingly, I would find that Respondent, byits midterm decision to relocate the assembly workfrom Milwaukee to McHenry without the Union'sconsent solely to avoid the contractual wage rates,acted in derogation of its bargaining obligationunder Section 8(d), and thereby violated Section8(a)(5) of the Act.2222 For the reasons given by the Board and the Ninth Circuit in LosAngeles Marine, I would further find that Respondent violated Sec.8(a)(3) of the Act.612